Citation Nr: 1017796	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial compensable rating for a right 
shoulder disability.

3.  Entitlement to an initial compensable rating for left 
knee patellofemoral pain syndrome.

4.  Entitlement to an initial compensable rating for right 
carpal tunnel syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  A Travel Board hearing was 
held at the RO in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he incurred a left shoulder 
disability during active service and his service-connected 
right shoulder disability, left knee patellofemoral pain 
syndrome, and right carpal tunnel syndrome all are more 
disabling than currently evaluated.

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Unfortunately, a review of the 
claims file discloses that no VCAA notice has been sent to 
the Veteran prior to the adjudication of his currently 
appealed claims in the November 2006 rating decision.  The 
Board observes that the fact that the Veteran filed his 
claims at his discharge from active service did not obviate 
the need for the RO to provide VCAA notice to the Veteran.  

Given the foregoing, the Board finds that VA did not meet the 
first requirement of 38 C.F.R. § 3.159(b) and a harmful 
notice error has occurred.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  The Board also notes that while additional 
notice is generally not required for initial rating claims 
because the underlying claim of entitlement to service 
connection was substantiated by the grant of benefits, notice 
must here be given for the initial rating claims because 
there was no notice given for the underlying claims.  Thus, 
on remand, the Veteran should be provided appropriate VCAA 
notice on his claims of service connection for a left 
shoulder disability and on his claims of entitlement to 
initial compensable ratings for a right shoulder disability, 
left knee patellofemoral pain syndrome, and for right carpal 
tunnel syndrome. 

The Board also notes that, although the Veteran was seen on 
VA examinations in June 2006 and in November 2008, both of 
these examinations are insufficient for purposes of rating 
his service-connected right shoulder disability, left knee 
patellofemoral pain syndrome, and right carpal tunnel 
syndrome.  See 38 C.F.R. § 4.2 (2009).  It appears that the 
RO attempted to follow up with the VA examiner who conducted 
the VA examination in June 2006 and obtain an addendum 
regarding whether there was any limitation of motion in the 
Veteran's right shoulder, left knee, or right wrist due to 
factors that may cause additional impairment after excessive 
use pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  It 
also appears that, because the VA examiner who conducted the 
June 2006 examination subsequently left VA, a different VA 
examiner opined in an addendum dated in October 2006 (based 
on a phone conversation between RO personnel and this VA 
examiner) that any additional limitation of motion due to 
pain, repetitive use, or flare-ups could not be determined 
without resorting to mere speculation.  The Board observes 
that use of this "mere speculation" language in VA opinions 
generally constitutes "non-evidence" and is insufficient 
for VA rating purposes.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  As such, the examination reports of 
record simply cannot be used as a basis for reaching a 
decision on the merits at this time.


Finally, the Board notes that there is conflicting medical 
evidence about whether the Veteran was diagnosed as having a 
left shoulder disability following VA examination in June 
2006.  A review of the Veteran's June 2006 VA examination 
report indicates that the diagnoses included "chronic left 
shoulder joint pain."  The VA examiner who saw the Veteran 
in June 2006 also noted that his left shoulder x-rays were 
normal.  In October 2006, however, a different VA examiner 
stated that there was no pathology to render a diagnosis for 
the Veteran's left shoulder joint pain.  The Veteran's VA 
examination in November 2008 also did not address his 
contentions regarding a left shoulder disability.  In 
summary, on remand, the Veteran should be scheduled for 
updated VA examination(s) to determine the current nature and 
severity of his service-connected right shoulder disability, 
left knee patellofemoral pain syndrome, and right carpal 
tunnel syndrome as well as for the averred left shoulder 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate VCAA notice on the 
Veteran's claim of service connection for 
a left shoulder disability and on his 
claims of entitlement to initial 
compensable ratings for a right shoulder 
disability, left knee patellofemoral pain 
syndrome, and for right carpal tunnel 
syndrome.  A copy of the notice letter 
should be included in the claims file.

2.  Then, after any development required 
following response from the Veteran, 
schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his claimed left shoulder 
disability and the current nature and 
severity of his service-connected right 
shoulder disability, left knee 
patellofemoral pain syndrome, and right 
carpal tunnel syndrome.

For the left shoulder disability, the 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the Veteran's claims file and the 
results of his physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran incurred a left shoulder 
disability as a result of active service 
or any incident of such service.  A 
complete rationale must be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

For the service-connected right shoulder 
disability, based on the results of the 
Veteran's physical examination and review 
of the claims folder, the examiner(s) is 
asked to opine whether there is x-ray 
evidence of the involvement of 2 or more 
major joints or 2 or more minor joint 
groups.  The examiner(s) is asked to 
provide a complete range of motion (in 
degrees) for the Veteran's right shoulder.  
The examiner(s) also should comment on 
whether there is any limitation of motion 
in the Veteran's right shoulder due to 
weakness, fatigability, or incoordination 
following repetitive motion.

For the service-connected left knee 
patellofemoral pain syndrome, based on the 
results of the Veteran's physical 
examination and review of the claims 
folder, the examiner(s) is asked to opine 
whether the Veteran's service-connected 
left knee disability results in limitation 
of leg extension to 10 degrees or more.  
The examiner(s) is asked to provide a 
complete range of motion (in degrees) for 
the Veteran's left knee.  The examiner(s) 
also should comment on whether there is 
any limitation of motion in the Veteran's 
left knee due to weakness, fatigability, 
or incoordination following repetitive 
motion.    


For the service-connected right carpal 
tunnel syndrome, based on the results of 
the Veteran's physical examination and 
review of the claims folder, the 
examiner(s) is asked to opine whether the 
Veteran's service-connected right carpal 
tunnel syndrome results in mild incomplete 
paralysis of hand movements.  The 
examiner(s) is asked to provide a complete 
range of motion (in degrees) for the 
Veteran's right wrist.  The examiner(s) 
also should comment on whether there is 
any limitation of motion in the Veteran's 
right wrist due to weakness, fatigability, 
or incoordination following repetitive 
motion.

4.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
to answered so that the report is adequate 
for rating purposes.

5.  Thereafter, readjudicate the claims of 
service connection for a left shoulder 
disability and for initial compensable 
ratings for a right shoulder disability, 
left knee patellofemoral pain syndrome, 
and for right carpal tunnel syndrome.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

